Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species VIII in the reply filed on March 04, 2021 is acknowledged.
Allowable Subject Matter
Claims 1-4, 7, 11, 12, 16, 17, 19-23, 26, 30, 31, 36 and 38 are allowed. Claims 1 and 20 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Siemonsen et al. (US 3522899), Henrickson (US 3451367), Ghim et al. (US 6138856 ) and Conard (US 5080245).  Suffice it to say, none of the cited prior art discloses a method of manufacturing a frangible crown for a container opening, the method comprising: forming a top portion of the crown and an attachment portion; forming an annular skirt descending from the top portion and terminating at a bottom annular edge; attaching an opener assembly to the top portion; providing a frangible scoring arrangement by: forming a first scoring line extending from the attachment portion to the bottom edge of the skirt; and forming a curvilinear second scoring line by: forming an upper radial segment extending in a continuous radial direction from the attachment portion of the top portion to an annular sidewall of the skirt, as claimed in independent claim 1; or a method of manufacturing a frangible crown for a container opening, the method comprising: forming a top portion of the crown and an attachment portion; forming an annular skirt descending from the top portion and terminating at a bottom annular edge; providing a frangible scoring arrangement by: forming a first curvilinear scoring line by: forming a first upper radial segment extending in a continuous radial direction from the attachment portion and terminating before reaching the skirt, and forming a first lower curvilinear segment extending from the terminal end of the first upper radial segment to the bottom edge of the skirt; and forming a second curvilinear scoring line by: forming a second upper radial segment extending in a continuous radial direction from the attachment portion to the annular sidewall of the skirt, and forming a second lower annular segment extending circumferentially along the annular sidewall of the skirt, as claimed in independent claim 20, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 20.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726